WENTWORTH, Judge.
Appellant seeks review of judgments of conviction and sentences for the offenses of armed robbery with a firearm and false imprisonment. We find that the asserted error with regard to the imposition of a mandatory minimum term of imprisonment has not been preserved for appellate review. See generally, Cofield v. State, 453 So.2d 409 (Fla. 1st DCA 1984). We further find that the court did not err in declining to give a requested instruction that the jury has “the power to pardon the defendant either partially or completely, regardless of whether the state has proven ... any ... offense_”
The judgments and sentences appealed are therefore affirmed.
SMITH, and WIGGINTON, JJ., concur.